Currier, Judge,
delivered the opinion of the court.
The defendant was an officer of registration in Halls county, and acted as such in receiving and registering the names of voters. This suit is brought against him to recover damages for the unlawful and corrupt exclusion of the plaintiff from registration. The petition was demurred to, and the same questions are brought up for examination which this court considered and decided in Pike v. Megoun, 44 Mo. 491. That decision determines the disposition which must be made of the present suit.
The-judgment will be reversed and the cause-remanded.
The' other judges concur.